Citation Nr: 0821555	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In February 2008, the veteran testified 
before the undersigned via video conference.  

The issue of an increased rating for low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral tinnitus is not attributable to service.  


CONCLUSION OF LAW

Bilateral tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his current bilateral tinnitus is 
related to his period of honorable service, as the standards 
of the Court's recent decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the veteran did not make any complaints of 
tinnitus during service or for many years.  There are 
numerous VA examination reports dated between separation and 
the current time; however, the veteran never reported having 
tinnitus during any of these examinations or in VA 
hospitalization reports or outpatient treatment reports.  The 
veteran initially reported tinnitus in 2005, over 30 years 
after service separation.  In light of these findings, the 
third prong of McLendon has not been met.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report that he has ringing in his 
ears.  However, he is not competent to provide more than 
simple medical observations.  Specifically, he is not 
competent to provide a medical opinion regarding the etiology 
of the claimed disability.  See Barr.  Thus, the veteran's 
lay assertions are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran is not competent to provide a 
medical opinion regarding the etiology of the claimed 
disability at issue in this case.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records no complaints, findings, 
treatment, or diagnosis of tinnitus.  On the veteran's Report 
of Medical History at separation, the veteran denied having 
ear trouble.  Tinnitus was not diagnosed on his separation 
examination.  

The Board notes that the veteran reported having other 
medical problems during service, but did not report having 
ringing in his ears.  The silence and the normal findings 
constitute negative evidence.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

In September 1974, the veteran applied for VA benefits.  He 
did not claim that he had tinnitus which began during 
service.  A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
Shaw v. Principi, 3 Vet. App. 365 (1992).

The veteran was afforded a VA examination in October 1974.  
The veteran did not report that he had ringing in his ears.  
Tinnitus was not diagnosed.  The veteran was afforded a VA 
examination in December 1978.  The veteran did not report 
that he had ringing in his ears.  Tinnitus was not diagnosed.  
The veteran was afforded a VA examination in December 1980.  
The veteran did not report that he had ringing in his ears.  
Tinnitus was not diagnosed.  The veteran was afforded a VA 
examination in November 1981.  The veteran did not report 
that he had ringing in his ears.  Tinnitus was not diagnosed.  
The veteran was afforded a VA examination in February 1982.  
The veteran did not report that he had ringing in his ears.  
Tinnitus was not diagnosed.  The veteran was hospitalized in 
January 1983.  The veteran did not report that he had ringing 
in his ears.  Tinnitus was not diagnosed.  The veteran was 
afforded a VA examination in December 1984.  The veteran did 
not report that he had ringing in his ears.  Tinnitus was not 
diagnosed.  The veteran was afforded a VA examination in 
March 1986.  The veteran did not report that he had ringing 
in his ears.  Tinnitus was not diagnosed.  The veteran was 
afforded a VA examination in February 1987.  The veteran did 
not report that he had ringing in his ears.  Tinnitus was not 
diagnosed.  The veteran was hospitalized in January 1989.  
The veteran did not report that he had ringing in his ears.  
Tinnitus was not diagnosed.  The veteran was afforded a VA 
examination in May 1989.  The veteran did not report that he 
had ringing in his ears.  Tinnitus was not diagnosed.  The 
veteran was hospitalized in April 1990.  The veteran did not 
report that he had ringing in his ears.  Tinnitus was not 
diagnosed.  The veteran was hospitalized in December 1992.  
The veteran did not report that he had ringing in his ears.  
Tinnitus was not diagnosed.  The veteran was afforded a VA 
examination in June 1994.  The veteran did not report that he 
had ringing in his ears.  Tinnitus was not diagnosed.  

In February 2005 correspondence, the veteran filed a claim 
for service connection for bilateral tinnitus.  He indicated 
that he had constant ringing in his ears.  He stated that 
while serving on active duty, he was exposed to the noise 
from 155 Howitzers.  

At his personal hearing, the veteran stated that he had no 
ringing in his ears when he entered active duty nor was he 
exposed to loud noises during that time.  During service, 
although he was given ear protection, he was exposed to loud 
noises in the field artillery unit and via Howitzer weapons.  
After service, he was not exposed to any loud noises.  The 
veteran related that he first noticed ringing in his ears a 
couple of years after service, but it had become more 
noticeable as time passed by.  He never went to see any 
doctor specifically about this problem.  He indicated that he 
would occasionally tell his doctor about his tinnitus and his 
doctor told him that maybe he should have his ear ringing 
problem looked into.  

In sum, tinnitus was not shown during service and the veteran 
denied having ear problems.  There are numerous VA 
examination reports, VA hospitalization records, and VA 
outpatient records, dated between separation and 2005, when 
the veteran's claim of service connection was received.  
These competent medical records are negative for any mention 
of tinnitus.  The veteran initially reported tinnitus in 
2005, over three decades after service separation.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Thus, there is no record of disease or injury during service 
and there is no record of continuity of symptomatology 
following service.  Although the veteran is competent to 
report that he has had ringing in his ears, the record 
documents complaints, findings, treatment, and diagnoses of 
other medical issues during the three decades from service 
separation to the present time.  However, there is no record 
of any continuous symptoms from his separation from service 
onward.  Despite the veteran's contentions that he had 
tinnitus problems since approximately service time or near 
thereafter, the record is devoid of supporting evidence.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral tinnitus is denied.  


REMAND

At his personal hearing, the veteran testified that his range 
of motion of the low back is severely limited.  He stated 
that he was unable to bend over and touch his toes, bend at a 
90 degree angle, or bend backwards.  The veteran's 
representative has indicated that the range of motion 
findings warrant a higher rating.  He also alleged that he 
had disc problems which are related to his low back strain.  
He reportedly experiences neurological symptoms including 
muscle spasms.  He indicated that he was waiting on 
notification from the Wade Park VA Cleveland Medical Center 
for an appointment with the pain clinic.  Otherwise, he had 
been receiving treatment three days a week.  The veteran also 
reported that he had previously participated in VA's 
vocational rehabilitation training program.  

The Board notes that the veteran was afforded a VA 
examination in August 2005.  The range of motion findings, 
when applied to VA's rating criteria under Diagnostic Code 
5237, reflect findings consistent with a higher rating.  
However, the VA examiner specifically indicated that the 
findings on examination were disproportionately limited when 
compared with the veteran's observed range of motions during 
the course of the examination.  The RO denied the veteran's 
request for a higher rating based on limitation of motion 
based on the examiner's comments.  

In sum, the veteran has referenced VA treatment records and 
has maintained that his range of motion is in fact severely 
limited and that there is disc involvement.  When reference 
is made to pertinent medical records, especially records in 
VA's possession, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  As the veteran 
has asserted that his service-connected disability has 
worsened since his last examination, he should be afforded a 
new examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, the VA examiner should specifically address the 
veteran's allegations regarding limitation of motion and the 
findings on VA examination.  The veteran is hereby informed 
that he should cooperate fully on the examination, to the 
best of his ability so that he may be properly rated.  
Further, the VA examiner should determine if there is any 
neurological impairment which is etiologically related to the 
service-connected low back strain.  

Although the Board believes that there is currently 
substantial VCAA compliance which comports with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), since this claim is 
being remanded, additional notification should be sent as a 
precautionary matter.  The Board notes that VA Fast letter 
08-16 addresses current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast letter 08-16.

2.  Obtain and associate with the claims 
file the veteran's VA vocational 
rehabilitation training folder.  

3.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Wade 
Park VA Cleveland Medical Center to 
include records from the pain clinic.  

4.  The veteran should be afforded a VA 
examination for the purpose of determining 
the nature, and extent of the veteran's 
service-connected low back strain.  The 
claims file must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination.  All indicated tests and studies 
should be performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  The 
examiner should specifically determine if 
any neurological impairment is 
etiologically related to the veteran's 
service-connected low back strain.  

If possible, the examiner should indicate 
whether the veteran has had 
incapacitating episodes over the last 12 
months related to the low back strain, 
and, if so, the number of episodes and 
the duration of the episodes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


